DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 03/02/2021. Claim(s) 1-2, 5-6, 9, 13-14 has been amended. Claim(s) 17-18 have been added. Claim(s) 1-18 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment(s) on 03/02/2021 to remedy the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9-10, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim(s) 4, 8, 10-12, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. Claim 4, if rewritten into Claim 1 in which the limitation(s) of Claim 3 are also included would be allowable. Claim 8, if rewritten into Claim 5 in which the limitation(s) of Claim 7 are also included would be allowable. Claim 10, if rewritten into Claim 9 in which the all the limitation(s) of Claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2017/0039242 A1) and further in view of Ruhl et al. (US 2011/0119374 A1). 
Re Claim 1, 5, 9 & 13, Milton teaches a method for processing log data, the method comprising: 
acquiring a plurality of pieces of to-be-processed log data generated based on logs generated by accessing data services provided by a server via different clients within a preset time period, the to-be-processed log data comprising a plurality of attributes and preset indicators, (Milton; FIG. 1-9; ¶ [0005]-[0010], [0034]-[0050], [0110]-[0118], [0142], [0160]-[0164]; The embodiment(s) detail and describe various clients, generating data based on service and function accessed by the client devices. The data 
wherein the plurality of attributes comprise a user source attribute, and an attribute value of the user source attribute comprises a mobile communication provider providing a communication between a client and the server; (Milton; FIG. 1-9; ¶ [0008], [0025], [0034]-[0044], [0071]-[0083], [0136]; The user generated data has attributes, identifiers, values and associated providers, that provides connection between the provider, user and a server.) 
Milton does not explicitly suggest determining a plurality of attribute value groups, each attribute value group comprising at least two attribute values, and attribute values in each attribute value group corresponding to different attributes; for each attribute value group, determining, based on indicator values of preset indicators respectively indicated by a plurality of pieces of to-be-processed log data having attribute values in the attribute value group, indicator statistic values of the preset indicators of logs having the attribute values in the attribute value group; and generating a log data aggregation table based on indicator statistic values of preset indicators respectively corresponding to the plurality of attribute value groups.  
However, in analogous art, Ruhl teaches determining a plurality of attribute value groups, each attribute value group comprising at least two attribute values, and attribute values in each attribute value group corresponding to different attributes; (Ruhl; FIG. 1-10; ¶ [0031]-[0065], [0109]-[0120]; The embodiment(s) detail subject matter comparable in scope to the limitation that includes various attribute sessions (groups), values and different sessions.) 

generating a log data aggregation table based on indicator statistic values of preset indicators respectively corresponding to the plurality of attribute value groups. (Ruhl; FIG. 1-16; ¶ [0055]-[0063], [0098], [0109]-[0120], [0145]-[0152]; The system aggregates data into various forms and series.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milton in view of Ruhl to determine attribute groups and value for the reasons of creating a system that stores time series data from value sources in order to generate forecasting models. (Ruhl Abstract & Summary) 

Re Claim 17, Milton-Ruhl discloses the method according to claim 1, wherein the plurality of attributes further comprise a service type corresponding to a log and an information service response result.  (Milton; FIG. 1; ¶ [0190]-[0143]; The log data has associated applications, services, data and information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milton in view of Ruhl to determine 

Re Claim 18, Milton-Ruhl discloses the method according to claim 1, wherein the preset indicators comprise at least one of a number of user access logs, a delay corresponding to a user access log. (Milton; FIG. 1; ¶ [0108]-[0143]; The log data has affiliated access information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milton in view of Ruhl to determine attribute groups and value for the reasons of creating a system that stores time series data from values sources in order to generate forecasting models. (Ruhl Abstract & Summary) 

Claim(s) 2-3, 6-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2017/0039242 A1), in view of Ruhl et al. (US 2011/0119374 A1) and further in view of Sato et al. (US 2014/0149466). 
Re Claim 2, 6 & 14, Milton-Ruhl discloses the method according to claim 1, yet does not explicitly suggest wherein the to-be-processed log data is a log; and the acquiring a plurality of pieces of to-be-processed log data generated based on logs generated by accessing data services provided by a server via different clients within a preset time period comprises: acquiring a plurality of logs generated locally within the preset time period; and the for each attribute value group, determining, based on 
However, in analogous art, Sato teaches wherein the to-be-processed log data is a log; and (Sato; FIG. 1; Summary; Log data.) 
the acquiring a plurality of pieces of to-be-processed log data generated based on logs generated by accessing data services provided by a server via different clients within a preset time period comprises: (Sato; FIG. 1-9; Summary, ¶ [0052]-[0092]; Collection log data based or predetermined period of times.) 
acquiring a plurality of logs generated locally within the preset time period; and  (Sato; FIG. 1-9; Summary, ¶ [0052]-[0092]; Collection log data based or predetermined period of times.)
the for each attribute value group, (Sato; FIG. 1-9; ¶ [0052]-[0092]; The collection of values, data and information associated with log data.) 
determining, based on indicator values of preset indicators respectively indicated by a plurality of pieces of to-be-processed log data having attribute values in the attribute value group, (Sato; FIG. 1-9; ¶ [0052]-[0107]; Determining based on associated log data information.) 

respectively accumulating indicator values of the preset indicators indicated by the logs having attribute values in the attribute value group, to obtain the indicator statistic values of the preset indicators of the logs having the attribute values in the attribute value group. (Sato; FIG. 1-12; ¶ [0052]-[0107]; Numerical values that represent collect log data information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milton-Ruhl in view of Sato to associate attribute groups with log data collected in time periods for the reasons of the employing a log database for the monitoring, configuration and collection of log data at various time periods to create a time-series database for automatic generation configuration. (Sato Abstract & Summary) 

Re Claim 3, 7 & 15, Milton-Ruhl discloses the method according to claim 1, yet does not explicitly suggest wherein each piece of the to-be-processed log data comprises a preset first attribute value group, and an indicator value of a preset indicator; and the determining a plurality of attribute value groups, comprises: determining the plurality of attribute value groups from preset first attribute value groups corresponding to the plurality of pieces of to-be-processed log data; the for each attribute value group, determining, based on indicator values of preset indicators respectively indicated by a plurality of pieces of to-be-processed log data having 
However, in analogous art, Sato teaches wherein each piece of the to-be-processed log data comprises a preset first attribute value group, and (Sato; FIG. 1-9; ¶ [0052]-[0107]; Values associated with log data and associated log information.)
an indicator value of a preset indicator; and (Sato; FIG. 1-9; ¶ [0052]-[0107]; Values associated with log data and associated log information.)
the determining a plurality of attribute value groups, comprises: 
determining the plurality of attribute value groups from preset first attribute value groups corresponding to the plurality of pieces of to-be-processed log data; (Sato; FIG. 1-9; ¶ [0052]-[0107]; Values associated with log data and associated log information.)
the for each attribute value group, determining, based on indicator values of preset indicators respectively indicated by a plurality of pieces of to-be-processed log data having attribute values in the attribute value group, (Sato; FIG. 1-9; ¶ [0052]-[0107]; Determining based on associated log data information.)

determining the plurality of pieces of to-be-processed log data having the attribute values in the attribute value group; and (Sato; FIG. 1-9; ¶ [0052]-[0107]; Determining based on associated log data information.)
respectively accumulating the indicator values of the preset indicators indicated by the plurality of pieces of to-be-processed log data having the attribute values in the attribute value group, to obtain the indicator statistic values of the preset indicators of the logs having the attribute values in the attribute value group. (Sato; FIG. 1-12; ¶ [0052]-[0107]; Numerical values that represent collect log data information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milton-Ruhl in view of Sato to associate attribute groups with log data collected in time periods for the reasons of the employing a log database for the monitoring, configuration and collection of log data at various time periods to create a time-series database for automatic generation configuration. (Sato Abstract & Summary) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457